Case: 09-40983     Document: 00511095432          Page: 1    Date Filed: 04/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 29, 2010
                                     No. 09-40983
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CORNELIUS JOSEPH MCCASTLE,

                                                   Plaintiff-Appellant

v.

NORTH TEXAS MEDICAL HOSPITAL,

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CV-277


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Cornelius Joseph McCastle, Arkansas prisoner # 143801 and former Texas
prisoner, proceeding pro se and in forma pauperis, appeals from the district
court’s dismissal without prejudice of this 42 U.S.C. § 1983 complaint. The
district court ordered McCastle to pay an initial partial filing fee of $0.17. When
McCastle did not pay the fee within the specified time, the district court,
pursuant to F ED. R. C IV. P. 41(b), dismissed his complaint for failure to prosecute
and failure to obey a court order.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40983   Document: 00511095432 Page: 2         Date Filed: 04/29/2010
                                No. 09-40983

      McCastle has not provided, in this court or in the district court, the reason
for his nonpayment of the partial filing fee. Nor has he indicated that he has or
will pay the partial filing fee.    McCastle has therefore waived the issue
presented by this appeal. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993);
see also, Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987).
      AFFIRMED.




                                        2